Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objection
	Claim 30 is objected to because of the following informalities:  there is typographical error (recited “converse instead of conserve) in line 2 of the claim. Appropriate correction is required.
	Method claim 6 is objected to as it recites “if” in the beginning of the method claim. As recited the mapping of the claim is considered optional.
		Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term "reasonable",  in claim 25, is relative/subjective terms which renders the claim indefinite. The term " reasonable”  is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Examiner for purposes of the Examination assumes that the claim is about server providing  a notification when it faces any recording issue.
	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a recording device for recording”, “a server vault for storing” in claim 37;  ” a recording device configured to generate” in claim  39”. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 37 & 39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim limitations : “a recording device for recording”, “a server vault for storing” in claim 37;  ”a recording device configured to generate” in claim  39”, invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)    Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or (b) Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1, 7, 9-10, 19, 33, 37 & 39 are rejected under 35 USC 103 as being unpatentable over Morgan (US20170214729 ) in view of Javed (US20010036271) 
Regarding claim 1, a method of generating a secure record of a conversation, comprising the steps of: (a) recording the conversation using a recording device; [0022] Referring now to FIGS. 3A and 3B, there is illustrated a flow diagram of one embodiment of a custodian content streaming process 300. At step 302, the custodian 103 receives source content from a content provider. Typically, the source content is in a digital format, such as MP3 files. The content provider may provide a catalog of content to the custodian 103, or individual pieces of content. The content provided may be various types of content, such as audio content (recorded conversation), video content, or other forms of content for streaming.]
(b) creating a section, chunk or other form of fragment of the conversation at the device; [0024] At step 332, the custodian HLS server 110 downloads the source file of the requested content from the CDN provider server(s) 112. At step 334, the custodian HLS server 110 divides the downloaded file into segment files. The file would be divided into segment files containing content of equal length, such as 10 second segments.]
(c) encrypting that fragment. [0024] At step 332, the custodian HLS server 110 downloads the source file of the requested content from the CDN provider server(s) 112. At step 334, the custodian HLS server 110 divides the downloaded file into segment files. The file would be divided into segment files containing content of equal length, such as 10 second segments. At step 336, the custodian HLS server encrypts the segment files via OpenSSL, or some other cryptology library. It is obvious to a skilled person in the art a single decryption of a single will not allow hearing of entire audio (conversation)]
Although, Morgan  teaches segmentation of audio (conversation) and encryption of each segment, he does not expclitly teach, however, Javed teaches  uniquely encrypting that fragment, and also uniquely encrypting subsequent fragments, at the device, so that decryption of any single fragment does not result in the entire record of the video being decrypted. [0090] After video file 1301 is divided into segments by segmentation controller 1330, each segment is then individually compressed by segmentation controller 1330 using standard video and audio compression codecs or other data reduction techniques for non-video or audio data. After the compression process is complete, each compressed video segment is passed to encryption controller 1340 and individually encrypted using a different encryption and decryption key pair for each segment. The use of separate encryption and decryption key pairs for each video file provides much greater protection of the distributed content. If one encryption and decryption key pair is compromised or if someone is able to break the encryption of one video segment, then only one segment is compromised.] 
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to combine the teachings of Morgan with the disclosure of  Javed. The motivation or suggestion would have been to implement a system that will provide efficient techniques for securely distributing digital content, including video/audio files, via a public communications networks (abstract, paras 0007 & 0011, Javed)
Regarding claim 7, Morgan teaches (i) in which each encrypted fragment is sent to a remote server continuously or intermittently whilst the conversation is continuing, [ Col 5, lines 55-60:At step 341, the custodian HLS server 110 receives a request for a segment by the end user browser 122 by activating the link to that segment in the manifest file. At step 342, the custodian HLS server 110 sends the requested segment file to the end user browser 122.]
or (ii) in which each encrypted fragment is sent to a remote server continuously or intermittently after the conversation is concluded.  
Regarding claim 9, although, Morgan  teaches segmentation of audio (conversation) and encryption of each segment, he does not expclitly teach, however, Javed teaches:
 (a) buffers in memory the output of a microphone that is recording the conversation [0090] After video file 1301 is divided into segments by segmentation controller 1330, each segment is then individually compressed by segmentation controller 1330 using standard video and audio compression codecs (could be lossy or lossless type) or other data reduction techniques for non-video or audio data.
 It is obvious to a skilled person that for applying compression algorithm video/audio/conversation has to be stored in RAM memory (buffer memory) Please see para 0088 
(b) compresses using a lossy or lossless compression algorithm , each section, chunk or other form of fragment of the conversation;  [0090] After video file 1301 is divided into segments by segmentation controller 1330, each segment is then individually compressed by segmentation controller 1330 using standard video and audio compression codecs (could be lossy or lossless type) or other data reduction techniques for non-video or audio data,]
 (c) uniquely encrypts each fragment; [0090] After video ….., each compressed video segment is passed to encryption controller 1340 and individually encrypted using a different encryption and decryption key pair for each segment.]
(d) creates a header for the entire record of the conversation, [0053: VPOP network…VISP network 180 creates a billing record with the subscriber's account information and NVP ID for the video (could also be audio/recorded conversation). It is obvious that an ID (identity) (header) is associated with the stored/recorded video content  rented or purchased (process step 320).
the entire record being made up of a set of uniquely encrypted fragments; [0090] After video ….., each compressed video segment is passed to encryption controller 1340 and individually encrypted using a different encryption and decryption key pair for each segment.]
(e) uploads one or more encrypted fragments [and/or the header] if network connectivity is available. [para 0087]:VPOP network..  Prior to transmitting video file 1301 to NVP 112, VPOP segmentation controller 1330 divides digitized video (could also be audio/conversation) file 1301 into segments prior to downloading]
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to combine the teachings of Morgan with the disclosure of Javed. The motivation or suggestion would have been to implement a system that will provide efficient techniques for securely distributing digital content, including video/audio files, via a public communications networks (abstract, paras 0007 & 0011, Javed)
Regarding claim 10, although Morgan teaches fragmentation of audio streams/conversation , he does not teach expclitly, however, Javed teaches in which each fragment is automatically encrypted with a different encryption key;[0090] After video file 1301 is divided into segments by segmentation controller 1330, each segment is then individually compressed by segmentation controller 1330 using standard video and audio compression codecs or other data reduction techniques for non-video or audio data. After the compression process is complete, each compressed video segment is passed to encryption controller 1340 and individually encrypted using a different encryption.]
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to combine the teachings of Morgan with the disclosure of  Javed. The motivation or suggestion would have been to implement a system that will provide efficient techniques for securely distributing digital content, including video/audio files, via a public communications networks (abstract, paras 0007 & 0011, Javed)
or (ii) in which a unique initialization vector and symmetric key are generated for each fragment, and the initialization vector and symmetric key are used to encrypt each fragment; or (iii) in which a hash is generated for the successive fragments as a checksum for the original unencrypted successive fragments; or (iv) in which the memory size of each fragment is chosen for efficient transmission over a network and for reducing the risk of fraud.  
Regarding claim 19, Morgan teaches the fragments are transmitted to a remote server whenever a network/internet connection is established, [Col 1, lines 60-67:sending from the content server to the remote web browser each one of the requested plurality of segment files and each one of the requested plurality of decryption keys, as each request for each of the plurality of segment files is received. The system and method further comprising selecting, when the audio stream for an audio selection is complete and transferred to the user device, the next audio selection in the list until the last audio selection is selected and streamed to the user device. It is obvious to a skilled person that segmented audio  is sent to remote website/server as the Internet connection is established]
or (ii) in which the fragments are transmitted to a remote server whenever a network/internet connection is established, and in which a background service on the device checks for network/internet availability and the presence of encrypted fragments.  
Regarding claim 33, although Morgan teaches segmentation of audio (conversation) and encryption of each segment, he does not expclitly teach, however, Javed teaches in which the conversation is immediately retrievable and accessible by an authorised end-user once it has been uploaded on a remote server, [0072]: AS introduced…site110. Advantageously, the data segments are sequenced numerically using file name extensions. Segmenting or otherwise breaking up the video files allows NVP 112 to start playing the movie after the first segment is downloaded. The other data segments continue to download while the first segment (and subsequent segments thereafter) continue to play.]
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to combine the teachings of Morgan with the disclosure of  Javed. The motivation or suggestion would have been to implement a system that will provide efficient techniques for securely distributing digital content, including video/audio files, via a public communications networks (abstract, paras 0007 & 0011, Javed)
or (ii) in which AGC (Automatic Gain Control) data is captured at recording time in order to detect the status of a recording settings, so that potential AGC problems can be reproduced or emulated and debugged, or (iii) in which aserver-side speech and language analytics engine processes the conversation recording, or (iv) in which a client or device-side speech and language analytics engine processes the conversation recording to, for example detect silence, noise. reverberation. poor microphone positioning and uploads this as metadata to a remote server.  
Regarding claim 37, the claim is interpreted to be same as claim 1 and rejected for same the reasons as set forth claim 1.
Regarding claim 39, the claim is interpreted to be same as claim 1 and rejected for same the reason as set forth claim 1.

Claim 2 & 6 are rejected under 35 USC 103 as being unpatentable over Morgan (US20170214729 ) in view of Javed (US20010036271)  and Mehta (US20050227218)
Regarding claim 2, Morgan teaches each encrypted fragment is sent to a remote server whilst the conversatioRipa (US20140140497)n is continuing  [Col 1, lines 50-55: Further including, streaming the audio selection from the content server to the remote web browser via the network, the streaming including dividing the source audio content into a plurality of segment files, encrypting the plurality of segment files,]
Although Morgan and Javed teach transmitting encrypted audio segments as shown in claim , they do not tech explicitly, however, Mehta teaches is also locally stored on the device whilst the conversation is continuing. [0148] In the Record functionality on the Audio & AudioVideo objects, the Capture application provides the capability to, for example, Fragment and Record Audio and Audio combined with Video, down to 1 second fragment granularity, Pause and Resume during the recording, Stop and Save the fragmented Audio & AudioVideo object in the StoryBoard, and Stop and Save the fragmented Audio & AudioVideo object in a User Session located in Local or Remote storage.] 
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to combine the teachings of  Morgan and Javed with the disclosure of Mehta. The motivation or suggestion would have been to implement a system that will provide  improved and greater flexibilities in recoding audio stream/conversation. ((abstract, paras 0001, 0003l 0005-0007, Mehta) 
Regarding claim 6, if the server identifies any fragments as missing or corrupt, then it requests the device to re-send these. [It is obvious to a skilled person that IP network and application /system can be configured to issue re-send request for missing packets/fragments. Moreover due to “If” logic the mapping is optional as no re-send request will be issued if the packets/fragments are not lost or missed. Morgan and Javed and Mehta teach at least one or more situations when no packets or fragments are lost or missed ]   

Claim 3 is rejected under 35 USC 103 as being unpatentable over Morgan (US20170214729 ) in view of Javed (US20010036271)  and Ripa (US20140140497) 
Regarding claim 3, Morgan teaches (a) retrieving from a remote secure server the conversation or a fragment of the conversation; [Col 7, lines 35-40: At step 534, the end user browser 122 decrypts the downloaded segment file using the downloaded decryption key. At step 536, the content presentation interface loaded in the end user browser 122 plays (streaming audio/conversation) the downloaded and decrypted segment.]
(b) decrypting the conversation or fragment(s) [Col 7, lines 35-40: At step 534, the end user browser 122 decrypts the downloaded segment file using the downloaded decryption key. At step 536, the content presentation interface loaded in the end user browser 122 plays the downloaded and decrypted segment.]
Although Morgan and Javed teach transmitting encrypted audio segments as shown in claim , they do not tech explicitly, however  Ripa (c) teaches an end-user determining if the decrypted conversation or fragment(s) are compliant with regulatory requirements or other laws.  [0045] Supervisor station 118 may include a keyboard for typing messages or instructions to be sent to one or more agent stations. In addition, supervisor station 118 may include speakers for replaying recorded conversations between call center agents and customers in order to evaluate agent performance and compliance with regulations, or for sounding audible alerts sent from the alert processor;
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to combine the teachings of  Morgan and Javed with the disclosure of Ripa. The motivation or suggestion would have been to implement a system that that will provide efficient and improved techniques for verifying compliance of regulations by the recoded audios/conversations/calls.((abstract, paras 0001-0003, Ripa)

Claim 4 is rejected under 35 USC 103 as being unpatentable over Morgan (US20170214729 ) in view of Javed (US20010036271)  and Johns (US9305551)
Regarding claim 4,Morgan teaches  (i) in which each encrypted fragment is sent to a remote server,  [Col 1, lines 50-55: Further including, streaming the audio selection from the content server to the remote web browser via the network, the streaming including dividing the source audio content into a plurality of segment files, encrypting the plurality of segment files,]
Although Morgan and Javed teach transmitting encrypted audio segments as shown in claim , they do not tech explicitly, however teaches Johns (US9305551)  is also locally stored on the device until such time as the device receives from the server a notification that a specific encrypted fragment audio file has been successfully received and stored at the server, at which time the device deletes that locally stored encrypted fragment  audio file, [Col 7, lines 15-25:Once Step 64 of processing the recording audio file is complete, the method 60 comprises transmitting the recorded audio file to a server (Step 65). Step 65 of transmitting the recorded audio file may be user initiated or automatically sent at a predetermined time of day, time lapse after recording, or upon connecting the recording device to a docking station. Step 65 may also include authenticating the recording by the software product and confirming a complete transfer of the file. The method 60 may also include steps of notifying the recording device of successful or unsuccessful transmission of the recorded audio file. If the transmission notification of the recording device indicates successful transmission, the recording device automatically deletes the recorded audio file. It will be understood that the method 60 conforms to HIPAA standards.]
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to combine the teachings of  Morgan and Javed with the disclosure of Johns. The motivation or suggestion would have been to implement a system that that will provide improved capabilities of the recording device, (Col 1& 2 , lines 65-67 & 1-2 respectively, Johns)
 or (ii) in which each encrypted fragment is sent to a remote server and is also locally stored on the device until such time as the device receives from the server a notification that all of the fragments making up the entire conversation have been successfully received and stored at the server, at which time the device deletes all of those locally stored encrypted fragments.  

Claim 14 is rejected under 35 USC 103 as being unpatentable over Morgan (US20170214729 ) in view of Javed (US20010036271), Mehta (US20050227218) and Giroux (US20020078361)
Regarding claim 14, although Morgan, Javed and Mehta teach transmitting encrypted video/audio segments, they do not teach, however, Giroux (US20020078361)the server generates a unique user encryption key for the user/recording device pairing when the user first registers its device.  [0014] The authoring tool 102 allows an authoring user 108 to convert an unencrypted document 110 to an encrypted document 112 using a strong encryption algorithm and an encryption key 114, or set of encryption keys 114, provided by the remote server 106. The authoring tool 102 registers the electronic document or information (information about  user or device) with the remote server 106, and preferably associates a set of access policies with the encryption key so that only selected viewing users 116 under selected circumstances may view the document.]
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to combine the teachings of  Morgan and Javed and Mehta with the disclosure Giourx. The motivation or suggestion would have been to implement a system that that will provide efficient and improved techniques to  user or other controlling party to maintain access control over the electronic information, (paras 0001-0003, Giroux)

Claims 15 & 16 are rejected under 35 USC 103 as being unpatentable over Morgan (US20170214729 ) in view of Javed (US20010036271), and Jueneman (US20080263363)
Regarding claim 15, although Morgan and Javed teach transmitting encrypted audio/video segment as shown above in claim 1 referencing, they do not teach explicitly, however, Jueneman (US20080263363) in which a unique initialization vector and symmetric key are generated for each fragment. and the initialization vector and symmetric key are used to encrypt each fragment, [0154] The symmetric File Encryption Key 806 together with the Initialization Vector (810) is then used to encrypt the plaintext data 816 (could be fragment of audio data) using the conventional Cipher Block Chaining mode of operation, or alternatively a mode such as Galois Counter Mode, to create the final Encrypted File 813.]
the symmetric key is encrypted using the user encryption key and an RSA algorithm.  [0151]:The symmetric…. alternatively might encrypt the FEK (symmetric key) using the NAC (could be user encryption key) as a key and RSA algorithm is well known encryption algorithm.]
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to combine the teachings of  Morgan and Javed with the disclosure Jueneman. The motivation or suggestion would have been to implement a system that that will provide efficient and improved techniques to  protect stored data/ audio data from unauthorized entities. (paras 0001-0004, Jueneman)
Regarding 16, although Morgan and Javed teach transmitting encrypted audio/video segment as shown above in claim 1 referencing, they do not teach explicitly, however, Jueneman teaches (ii) in which the encrypted fragments are stored alongside metadata containing details of each fragment, But if the information is encrypted, making that decision effectively requires that the information be decrypted in order to examine it, and that may not be practical if terabytes, exabytes, or even petabytes of data are involved. For this reason, it would be desirable if metadata--data about the data--could be saved along with the encrypted data itself. This metadata might or might not be as sensitive as the data itself, just as the subject of an e-mail might or might not be particularly revealing. In some cases, it may not be necessary to encrypt the metadata at all, and in other cases, it may be sufficient to encrypt the metadata using a key that is common across many such files or messages, and is shared with a central archive, catalog, or directory facility. It is therefore desirable to provide a mechanism for attaching metadata to the encrypted file in such a manner as to facilitate the cataloging and subsequent discovery of the contents of the files involved, and allowing the metadata to be sent in the clear, or encrypted in a common key or keys of the archive facility or catalog.]
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to combine the teachings of  Morgan and Javed with the disclosure Jueneman. The motivation or suggestion would have been to implement a system that that will provide efficient and improved techniques to  protect stored data/ audio data from unauthorized entities. (paras 0001-0004, Jueneman)
or the encrypted fragments are stored locally in the recording device creating a queue of encrypted files,
or  (iii) in which the encrypted fragments are stored alongside metadata containing details of each fragment and in which metadata contains one or more of the following: time stamp, file type, number of fragments, start time, end timeAGC (Automatic Gain Control) settings, user ID, device ID.  

Claim 21 is rejected under 35 USC 103 as being unpatentable over Morgan (US20170214729 ) in view of Javed (US20010036271) ,Johns (US9305551) and Cutler(US20090002476)
Regarding c;aim 21, although Morgan and Javed teach fragmentations and encryption of auso files, they do not teach explcitly, howver, Johns teach in which the are stored locally in the recording device creating a queue of files, [ Col 5, lines 45-50: The notification sent to the recording device 10 provides operational instructions for the recording device 10 to maintain the audio file on local storage and queue the audio file for another transfer.]
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to combine the teachings of  Morgan and Javed with the disclosure of Johns. The motivation or suggestion would have been to implement a system that that will provide improved capabilities of the recording device, (Col 1& 2 , lines 65-67 & 1-2 respectively, Johns)
Although, Morgan, Javed and Johns teach fragmentation and encryptions of fragmented audio stream as illustrated in claim 1, they do not teach explicitly    and in which the queued files are transmitted to the remote server even if the recording is not complete. [para 0015: Fig. 1 shows…..vido-conferene,The captured audio/video may be transmitted to meeting remote participants in real time as well as be recorded for viewing at a later time. In one embodiment, camera speakerphone 100 is approximately 30 centimeters in diameter at base 102 and approximately 30 centimeters in height from base 102 to the top of head 106. It is obvious a to skilled person in the art that as audio/conversation is transmitted real time recording of the full audio session ( recording is not completed) will lag behind the real-time transmission of audio file.]
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to combine the teachings of  Morgan and Javed and Johns with the disclosure of Cutler. The motivation or suggestion would have been to implement a system that that will provide improved capabilities to capture high quality audio/conversation (abstract & para 0001, 0003, Cutler)  

Claim 22 is rejected under 35 USC 103 as being unpatentable over Morgan (US20170214729 ) in view of Javed (US20010036271), and Bloch (US20160323608)  
Regarding claim 22, although Morgan and Javed teach transmitting encrypted audio/video segment as shown above in claim 1 referencing, they do not teach explicitly, however, Bloch (US20160323608)  teaches (i) in which the encrypted fragments are stored alongside metadata containing details of each fragment, and in which the server receives the encrypted fragments alongside their metadata, decrypts them using their unique encryption key and stores them into a secure transactional vault, [0044] The client-side Live Stream Controller component 228 receives user input information from the Interface Layer component 232 and, based thereon, communicates to the server-side Live Stream Generator 224 information indicating how a branching video should be traversed (e.g., which video segments should be played or queued). The Live Stream Controller 228 receives from the player 104, via the Interface Layer component 232, the current time/location in the playing video and the user engagement (events). Based on the tree structure of the branching video and the time/event information, the Live Stream Controller 228 determines the next video segment(s) that should be played and/or queued, and transmits this information to the Live Stream Generator 224 for update of the playlist 106 accordingly. In some instances, user inputs 112 are received from the screen 110, instead of or in addition to the player 104. It is to be appreciated that, although the described implementation includes the analysis of the branching video tree structure on the client side, this function can be performed on the server side in other implementations (i.e., the Live Stream Controller 228 can exist on the server side instead of the client side).]
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to combine the teachings of  Morgan and Javed with the disclosure Bloch. The motivation or suggestion would have been to implement a system that that will provide efficient and improved techniques for compressing audio file segments. (paras 0001-0007, Bloch)
or (ii) in which the encrypted fragments are stored alongside metadata containing details of each fragment, and in which the server aggregates each fragments and their metadata into a unique conversation record and stores the unique conversation record into a unique permanent vault dedicated to the user, or (iii) in which the encrypted fragments are stored alongside metadata containing details of each fragment, and in which the server aggregates each fragments and their metadata into a unique conversation record and stores the unique conversation record into a unique permanent vault dedicated to the user, and in which the server waits for all the fragments to be received in a specific reasonable time before storing them into the permanent vault.  
Claim 25 is rejected under 35 USC 103 as being unpatentable over Morgan (US20170214729 ) in view of Javed (US20010036271), Mehta and Bozzone (US20070042758)
Regarding claim 25, although Morgan, Javed and Mehta teach transmitting encrypted video/audio segments, they do not teach, however, Bozzone (US20070042758)teaches  in which an alert is raised on the recording device and/or on the server if all the fragments are not received within a specific reasonable time, [0029] If the recording of the audio identification message is successfully completed, the first communication device 102 can generate an acknowledgement message and can transmit the acknowledgement message to the second communication device 104. Conversely, if the recording of the audio identification message fails, the first communication device 102 can generate and transmit to the second communication device 104 an alert message].  
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to combine the teachings of  Morgan and Javed and Mehta with the disclosure Bozzone. The motivation or suggestion would have been to implement a system that that will provide efficient and improved techniques to use simplified and low cost communication devices., (paras 0001-0003, Bozzone)
 or (ii) in which the server sends an acknowledgement receipt to the recording device that all the fragments are received, and the fragments are deleted on the recording device when the recording device receives the acknowledgement receipt, or (iii) in which the server sends an acknowledgment receipt to the recording device once a fragment is received, and the received fragment is deleted on the recording device when the recording device receives the acknowledgement receipt.  

Claim 28 is rejected under 35 USC 103 as being unpatentable over Morgan (US20170214729 ) in view of Javed (US20010036271), and Hori (US20020110251)
Regarding claim 28, although Morgan and Javed teach transmitting encrypted audio/video segment as shown above in claim 1 referencing, they do not teach explicitly, however, Hori (US20020110251)in which the user of the recording device is able to track or get notification on the status of the conversation recording, [0027] Further, in a case where the operation mode of the apparatus is set to the reproducing operation mode by operating the operation key (not shown), the position of each of the output change-over switches 8 and 9 is set to the terminal P thereof in accordance with an instruction or command outputted from the system control circuit 15, so that the "stereophonic-1" and "stereophonic-2" audio signals outputted from the reproduction processing circuit 7 are sent to the monitoring output terminal 14 through the output level setting circuits 10 and 11, the mixing circuit 12 and the output mode selecting switch 13. Accordingly, the user can monitor the "stereophonic-1" and "stereophonic-2" audio signals, which are recorded on the recording medium, by means of the monitor device, such as a speaker, a headphone or a level meter, connected to the monitoring output terminal 14.] 
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to combine the teachings of  Morgan and Javed with the disclosure Hori. The motivation or suggestion would have been to implement audio signal processing apparatus that will provide efficient and improved techniques to  record plurality of systems of audio signals by effectively utilizing the dynamic range of a recording medium and can reproduce a plurality of systems of audio signals recorded on the recording medium. (paras 0001-0010, Hori)
 or (ii) in which each encrypted fragment is sentto a remote server whilst the conversation is continuing and is also , n I ' I '7 locally stored on the device whilst the conversation is continuing, and in which the server is able to track or get notification on the status of the conversation recording.  

Claim 30 is rejected under 35 USC 103 as being unpatentable over Morgan (US20170214729 ) in view of Javed (US20010036271), and Goodman (US20030185107)
Regarding claim 30, although Morgan and Javed teach transmitting encrypted audio/video segment as shown above in claim 1 referencing, they do not teach explicitly, however, the user is allowed to pause uploading activities for a configured maximum duration to converse network bandwidth, Goodman (US20030185107) teaches [0019] One advantage of the invention is that a user may pause the acoustical transmission of a live radio broadcast in a VESS at an arbitrary point for an arbitrary period of time and then subsequently resume the broadcast from the same point. Another advantage of the invention is that a user may have access to a wide selection of audio programs suited to his personal taste and needs.] 
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to combine the teachings of  Morgan and Javed with the disclosure Goodman. The motivation or suggestion would have been to implement audio signal processing apparatus that will provide efficient and improved techniques to selectively recording and playing back a plurality of audio sources (paras 0001-0010, Goodman)
or (ii) in which the recording device only sends the fragments to a remote server if connected to LAN or WiFi to avoid data charges over a cellular network. or (iii) in which the recording device only sends the fragments to a remote server at specific date and times.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHER KHAN whose telephone number is (571)272-8574.  The examiner can normally be reached on Monday-Friday-8:00am - 5:00pm (EST).If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on 571-272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHER A KHAN/           Primary Examiner, Art Unit 2497